Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restriction
Applicant’s election without traverse of claims 1-16 in the reply filed on February 10, 2021 is acknowledged. Claims 17-20 are now non-elected. Claims 1-16 pending in the application. No claims are allowed. 
Examination of Application
IDS
The information disclosure statements (IDS) submitted on September 3, 2019 and January 7, 2020 are being considered by the Examiner. 
Drawing
The drawing filed on September 3, 2019 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

In reference to claims 1-16: the claimed invention is directed to abstract idea without significantly more. In reference to claims 1 and 11: the instant claims recite a method and a system which are directed to “calculating mean and a standard deviation of an inverted model”.  This judicial exception is not integrated into a practical application because these ideas with their limitations, as drafted, is a process that, under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for recitation of generic computation systems, such as “information handling system. Furthermore, model(s) as recited in the steps are broadly considered a mathematical model or concept  Therefore, other than reciting generic terms, like “an information handling system,” language, “generating”, “estimating” “defining”, “specifying”, “selecting” and “calculating” in the context of these claims encompasses a user manually calculating the parameter values, and therefore, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computational components and terminologies.  Accordingly, the models, the information handling system do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to abstract idea.
The dependent claims when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea for the same reason as their respective base claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Tan et al
Altundas et al. (U.S. Patent No. 9,542,508) discloses model based inversion of seismic response for determining formation properties. 
Padhi (U.S. Patent No. 10,571,584) discloses global inversion based estimation of anisotropy parameter for orthorhombic media. 
Meek (U.S. Patent No. 10,802,171) discloses high resolution seismic data derived from pre-stack inversion and machine learning. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/ELIAS DESTA/
Primary Examiner, Art Unit 2857